EXHIBIT 10.5

 

THIRD AMENDMENT TO FIRST AMENDED AND RESTATED REVOLVING

CREDIT AND SECURITY AGREEMENT

 

Third Amendment to First Amended and Restated Revolving Credit and Security
Agreement, dated as of the 3rd day of October, 2005, by and among Aleris
International, Inc., a Delaware corporation (formerly known as IMCO Recycling
Inc.) (“Aleris”), IMCO Investment Company, a Delaware corporation (“IMCO
Investment”), IMCO Management Partnership L.P., a Texas limited partnership
(“IMCO Management”), IMCO Energy Corp., a Delaware corporation (“IMCO Energy”),
IMCO Recycling of Indiana Inc., a Delaware corporation (“IMCO Recycling of
Indiana”), IMCO Recycling of Illinois Inc., an Illinois corporation (“IMCO
Recycling of Illinois”), Alchem Aluminum, Inc., a Delaware corporation
(“Alchem”), IMCO Recycling of Michigan L.L.C., a Delaware limited liability
company (“IMCO Recycling of Michigan”), IMSAMET, Inc., a Delaware corporation
(“IMSAMET”), IMCO Recycling of Idaho Inc., a Delaware corporation (“IMCO
Recycling of Idaho”), Rock Creek Aluminum, Inc., an Ohio corporation (“Rock
Creek”), IMCO Recycling of Utah Inc., a Delaware corporation (“IMCO Recycling of
Utah”), Alchem Aluminum Shelbyville Inc., a Delaware corporation (“Alchem
Shelbyville”), Interamerican Zinc, Inc., a Delaware corporation
(“Interamerican”), U.S. Zinc Corporation, a Delaware corporation (“U.S. Zinc”),
Gulf Reduction Corporation, a Delaware corporation (“Gulf Reduction”), Midwest
Zinc Corporation, a Delaware corporation (“Midwest Zinc”), MetalChem, Inc., a
Pennsylvania corporation (“MetalChem”), Western Zinc Corporation, a California
corporation (“Western Zinc”), U.S. Zinc Export Corporation, a Texas corporation
(“U.S. Zinc Export”), IMCO Recycling of California, Inc., a Delaware corporation
(“IMCO Recycling of California”), Indiana Aluminum Inc., an Indiana corporation
(“Indiana Aluminum”), IMCO Recycling of Ohio Inc., a Delaware corporation (“IMCO
Recycling of Ohio”), IMCO Recycling Services Company, a Delaware corporation
(“IMCO Recycling Services”), IMCO International, Inc., a Delaware corporation
(“IMCO International”), IMCO Indiana Partnership L.P., an Indiana limited
partnership (“IMCO Indiana Partnership”), Commonwealth Industries, Inc., a
Delaware corporation (“Commonwealth”), CI Holdings, LLC, a Delaware limited
liability company (“CI Holdings”), CA Lewisport, LLC, a Delaware limited
liability company (“CA Lewisport”), Commonwealth Aluminum Concast, Inc., an Ohio
corporation (“Commonwealth Concast”), Commonwealth Aluminum Sales Corporation, a
Delaware corporation (“Commonwealth Sales”), Commonwealth Aluminum Lewisport,
LLC, a Delaware limited liability company (“Commonwealth Lewisport”),
Commonwealth Aluminum, LLC, a Delaware limited liability company (“Commonwealth
LLC”), Commonwealth Aluminum Metals, LLC, a Delaware limited liability company
(“Commonwealth Metals”), Silver Fox Holding Company, a Delaware corporation
(“Silver Fox Holding”), Commonwealth Aluminum Tube Enterprises, LLC, a Delaware
limited liability company (“Commonwealth Tube”), ALSCO Holdings, Inc., a
Delaware corporation (“ALSCO Holdings”) and ALSCO Metals Corporation, a Delaware
corporation (“ALSCO”) (Aleris, IMCO Investment, IMCO Management, IMCO Energy,
IMCO Recycling of Indiana, IMCO Recycling of Illinois, Alchem, IMCO Recycling of
Michigan, IMSAMET, IMCO Recycling of Idaho, Rock Creek, IMCO Recycling of Utah,
Alchem Shelbyville, Interamerican, U.S. Zinc, Gulf Reduction, Midwest Zinc,
MetalChem, Western Zinc, U.S. Zinc Export, IMCO Recycling of California, Indiana
Aluminum, IMCO Recycling of Ohio, IMCO Recycling Services, IMCO International,
IMCO Indiana Partnership, Commonwealth, CI Holdings, CA Lewisport, Commonwealth
Concast, Commonwealth Sales, Commonwealth Lewisport, Commonwealth LLC,
Commonwealth Metals, Silver Fox Holding, Commonwealth Tube, ALSCO Holdings and
ALSCO are each a “Borrower”, and collectively the “Borrowers”), each of the
Guarantors (as listed on the signature pages hereto), PNC Bank, National
Association (“PNC”), Citicorp USA, Inc. (“CUSA”), Deutsche Bank Trust Company
Americas (“DB”) (PNC, CUSA, DB and each other lender listed on the signature
pages hereto are each a “Lender” and collectively, the “Lenders”), PNC, as
administrative agent and syndication agent for the Lenders (in such capacity,
the “Administrative Agent”), CUSA, as collateral agent and co-documentation
agent for the Lenders (the “Collateral Agent”), DB, as co-documentation agent
for the Lenders (a “Co-Documentation Agent”), National City Business Credit,
Inc. (“NCBC”), as co-documentation agent for the Lenders (a “Co-Documentation
Agent”) and Key Bank National Association (“Key”), as co-documentation agent for
the Lenders (a “Co-Documentation Agent” and together with CUSA, DB and NCBC, the
“Co-Documentation Agents”) (the “Third Amendment”).



--------------------------------------------------------------------------------

W I T N E S S E T H:

 

WHEREAS, the Borrowers (excluding ALSCO Holdings and ALSCO), the Guarantors, the
Lenders, the Administrative Agent, the Collateral Agent and the Co-Documentation
Agents entered into that certain First Amended and Restated Revolving Credit and
Security Agreement, dated December 9, 2004, as amended by that certain (i) First
Amendment to First Amended and Restated Revolving Credit and Security Agreement,
dated as of December 9, 2004, and (ii) Second Amendment to First Amended and
Restated Revolving Credit and Security Agreement, dated February 9, 2005,
pursuant to which, among other things, the Lenders agreed to extend credit to
the Borrowers (excluding ALSCO Holdings and ALSCO) in an aggregate principal
amount not to exceed Three Hundred Twenty Five Million and 00/100 Dollars
($325,000,000.00) (as further amended from time to time, the “Credit
Agreement”); and

 

WHEREAS, the Borrowers and the Guarantors desire to amend certain provisions of
the Credit Agreement and the Lenders and the Administrative Agent desire to
permit such amendments pursuant to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

 

1. All capitalized terms used herein which are defined in the Credit Agreement
shall have the same meaning herein as in the Credit Agreement unless the context
clearly indicates otherwise.

 

2. Section 1.2 of the Credit Agreement is hereby amended by inserting the
following definitions:

 

“AAC” shall mean ALSCO Acquisition Corp., a Delaware corporation and its
successors and assigns.

 

“Aleris” shall mean Aleris International, Inc., a Delaware corporation and its
successors and assigns.

 

“ALSCO” shall mean ALSCO Metals Corporation, a Delaware corporation and its
successors and assigns.

 

“ALSCO Acquisition” shall mean the acquisition by Aleris of all of the issued
and outstanding Capital Stock of ALSCO Holdings pursuant to and substantially
consistent with the ALSCO Merger Agreement.

 

“ALSCO Holdings” shall mean ALSCO Holdings, Inc., a Delaware corporation and its
successors and assigns.

 

“ALSCO Merger Agreement” shall mean the Agreement and Plan of Merger, dated as
of September 7, 2005, by and among ALSCO Holdings, Aleris, AAC and Sun ALSCO.

 

“ALSCO Merger Documents” shall mean the ALSCO Merger Agreement and all other
documents, agreements and instruments executed in connection with the ALSCO
Acquisition.

 

“Collateral Assignment” shall mean the Collateral Assignment of Representations,
Warranties, Covenants and Purchase Price Adjustment Rights, dated as of
October 3, 2005, made by Aleris to the Administrative Agent with respect to the
representations, warranties, covenants and purchase price adjustment rights
provisions of the ALSCO Merger Agreement, acknowledged by ALSCO Holdings and Sun
ALSCO.

 

“Sun ALSCO” shall mean Sun ALSCO, LLC, a Delaware limited liability company and
its successors and assigns.

 

“Tomra Acquisition” shall mean the acquisition by Aleris do Brasil Holding Ltda.
of the stock of Tomra South America Emp. e Parti. Ltda..

 

2



--------------------------------------------------------------------------------

3. Section 1.2 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety and in their stead inserting the
following:

 

“Borrower” shall mean Aleris, Alchem, Alchem Shelbyville, Gulf Reduction, IMCO
Energy, IMCO International, IMCO Investment, IMCO Management, IMCO Recycling of
California, IMCO Recycling of Idaho, IMCO Recycling of Illinois, IMCO Recycling
of Indiana, IMCO Recycling of Michigan, IMCO Recycling of Ohio, IMCO Recycling
of Utah, IMCO Recycling Services, IMSAMET, Indiana Aluminum, Interamerican,
MetalChem, Midwest Zinc, Rock Creek, U.S. Zinc, U.S. Zinc Export, Western Zinc,
IMCO Indiana Partnership, Commonwealth, CI Holdings, CA Lewisport, Commonwealth
Concast, Commonwealth Sales, Commonwealth Lewisport, Commonwealth LLC,
Commonwealth Metals, Commonwealth Tube, Silver Fox Holding, ALSCO Holdings,
ALSCO and any other person who may hereafter become a party hereto and
“Borrowers” shall collectively mean all such Persons.

 

“Other Documents” shall mean the Revolving Credit Notes, the Swing Note, the
Blocked Account Agreements, the Waivers, any Guaranty, the Pledge Agreements,
the Collateral Assignment and any and all other agreements, instruments and
documents, including, without limitation, guaranties, pledges, powers of
attorney, consents, and all other writings heretofore, now or hereafter executed
by any Loan Party and/or delivered to Administrative Agent or any Lender in
respect of the transactions contemplated by this Agreement.

 

“Pledge Agreement” shall mean (i) the Pledge Agreement executed and delivered by
Aleris to the Administrative Agent for the benefit of the Lenders with respect
to all of the issued and outstanding Capital Stock of IMCO Investment, IMCO
Energy, IMCO Recycling of Indiana, IMCO Recycling of Illinois, Alchem, IMSAMET,
Rock Creek, Alchem Shelbyville, Interamerican, U.S. Zinc, IMCO Recycling of
California, IMCO Recycling of Ohio, IMCO Recycling Services and IMCO
International; (ii) the Pledge Agreement executed and delivered by Aleris and
IMCO Investment to the Administrative Agent for the benefit of the Lenders with
respect to all of the issued and outstanding partnership interests of IMCO
Management; (iii) the Pledge Agreement executed and delivered by Aleris and
Alchem to the Administrative Agent for the benefit of the Lenders with respect
to all of the issued and outstanding membership interests of IMCO Recycling of
Michigan; (iv) the Pledge Agreement executed and delivered by IMSAMET to the
Administrative Agent for the benefit of the Lenders with respect to all of the
issued and outstanding Capital Stock of IMCO Recycling of Idaho and IMCO
Recycling of Utah; (v) the Pledge Agreement executed and delivered by U.S. Zinc
to the Administrative Agent for the benefit of the Lenders with respect to all
of the issued and outstanding Capital Stock of Gulf Reduction, Midwest Zinc,
MetalChem, Western Zinc and U.S. Zinc Export; (vi) the Pledge Agreement executed
and delivered by IMCO Recycling of California to the Administrative Agent for
the benefit of the Lenders with respect to all of the issued and outstanding
Capital Stock of Indiana Aluminum; (vii) the Pledge Agreement executed and
delivered by Aleris to the Administrative Agent for the benefit of the Lenders
with respect to all of the issued and outstanding Capital Stock of Silver Fox
Holding, (viii) the Pledge Agreement executed and delivered by Silver Fox
Holding to the Administrative Agent for the benefit of the Lenders with respect
to all of the issued and outstanding Capital Stock of Commonwealth; (ix) the
Pledge Agreement executed and delivered by Commonwealth to the Administrative
Agent for the benefit of the Lenders with respect to all of the issued and
outstanding membership interests of CI Holdings and CA Lewisport; (x) the Pledge
Agreement executed and delivered by CI Holdings to the Administrative Agent for
the benefit of the Lenders with respect to all of the issued and outstanding
Capital Stock of Commonwealth Concast; (xi) the Pledge Agreement executed and
delivered by CA Lewisport to the Administrative Agent for the benefit of the
Lenders with respect to all of the issued and outstanding Capital Stock of
Commonwealth Sales; (xii) the Pledge Agreement executed and delivered by CA
Lewisport to the Administrative Agent for the benefit of the Lenders with
respect to all of the issued and outstanding membership interests of
Commonwealth Lewisport; (xiii) the Pledge Agreement executed and delivered by
Commonwealth Concast to the Administrative Agent for the benefit of the Lenders
with respect to all of the issued and outstanding membership interests of
Commonwealth LLC; (xiv) the Pledge Agreement executed and delivered by
Commonwealth Lewisport to the Administrative Agent for the benefit of the
Lenders with respect to all of

 

3



--------------------------------------------------------------------------------

the issued and outstanding membership interests of Commonwealth Metals; (xv) the
Pledge Agreement executed and delivered by Commonwealth LLC to the
Administrative Agent for the benefit of the Lenders with respect to all of the
issued and outstanding membership interests of Commonwealth Lewisport; (xvi) the
Pledge Agreement executed and delivered by IMCO International to the
Administrative Agent for the benefit of the Lenders with respect to sixty-five
percent (65%) of the issued and outstanding partnership interests of Dutch
Aluminum C.V., a Netherlands partnership; (xvii) the Pledge Agreement executed
and delivered by IMCO Recycling of Indiana and IMCO Energy to the Administrative
Agent for the benefit of the Lenders with respect to all of the issued and
outstanding partnership interests of IMCO Indiana Partnership; (xviii) the
Pledge Agreement executed and delivered by Commonwealth Concast to the
Administrative Agent for the benefit of the Lenders with respect to all of the
issued and outstanding membership interests of Commonwealth Tube; (xix) the
Pledge Agreement executed and delivered by CI Holdings to the Administrative
Agent for the benefit of the Lenders with respect to all of the issued and
outstanding Capital Stock of ALSCO Holdings; (xx) the Pledge Agreement executed
and delivered by ALSCO Holdings to the Administrative Agent for the benefit of
the Lenders with respect to all of the issued and outstanding Capital Stock of
ALSCO; (xxi) any other Pledge Agreement executed and delivered by any Loan Party
to the Administrative Agent for the benefit of the Lenders with respect to all
of the issued and outstanding Capital Stock, partnership interests, or
membership interests, as the case may be, of any other Domestic Subsidiary of
such Loan Party; and (xxii) any other Pledge Agreement executed and delivered by
any Loan Party to the Administrative Agent for the benefit of the Lenders with
respect to sixty-five percent (65%) of the issued and outstanding Capital Stock,
partnership interests, or membership interests, as the case may be, of any other
Foreign Subsidiary of such Loan Party, together with all amendments,
supplements, modifications, substitutions and replacements thereto and thereof
and “Pledge Agreements” means collectively, all such Pledge Agreements.

 

4. Paragraph 9) of Section 7.1(a) of the Credit Agreement is hereby deleted in
its entirety and in its stead is inserted the following:

 

9) immediately prior to and after giving effect to such Permitted Acquisition
(including the payment of any prospective portion of the purchase price or
earn-outs), merger or consolidation, the Borrowers’ Undrawn Availability on
average for the most recently ended thirty (30) consecutive days as of the date
of the Permitted Acquisition shall be in accordance with the amount set forth
below based on the Aggregate Consideration paid by any such Loan Party for such
Permitted Acquisition; provided, however, the Aggregate Consideration paid by
any such Loan Party for all such Permitted Acquisitions (excluding the ALSCO
Acquisition and the Tomra Acquisition), mergers or consolidations shall not
exceed One Hundred Fifty Million and 00/100 Dollars ($150,000,000.00) in the
aggregate during the Term and, provided further, that the Aggregate
Consideration paid by any such Loan Party for all Permitted Acquisitions of
Persons that are not organized under the laws of any state of the United States
of America or the District of Columbia (excluding the Tomra Acquisition) shall
not exceed Twenty Million and 00/100 Dollars ($20,000,000.00) in the aggregate
in any fiscal year of the Loan Party and Thirty Million and 00/100 Dollars
($30,000,000.00) in the aggregate during the Term:

 

Aggregate

Consideration

(in millions)

--------------------------------------------------------------------------------

   Undrawn Availability
(in millions)


--------------------------------------------------------------------------------

£ $35

   >$65

> 35 £ $90

   >$100

> 90 £ $150

   >$125

 

5. All references to the defined term “IMCO” in the Credit Agreement and each of
the Other Documents are hereby replaced by references to the defined term
“Aleris”.

 

6. Exhibit 2.1(a) to the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted Exhibit 2.1(a) attached hereto.

 

4



--------------------------------------------------------------------------------

7. Exhibit 2.16(d) to the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted Exhibit 2.16(d) attached hereto.

 

8. The following schedules to the Credit Agreement are hereby amended, such that
the information set forth on each of the correspondingly numbered schedules to
the Credit Agreement shall be supplemented by the addition thereto of the
information set forth on the correspondingly numbered schedules attached hereto
as Exhibit B. Schedule 1.2 – Liens, Schedule 4.5 – Inventory Locations, Schedule
4.15(c) – Location of Executive Offices, Schedule 5.2(a) – States of
Qualification and Good Standing, Schedule 5.2(b) – Subsidiaries, Schedule 5.4 –
Federal Tax Identification Number, Schedule 5.6 – Prior Names, Schedule 5.7 –
Environmental, Schedule 5.8(b) – Litigation, Schedule 5.8(d) – Plans, Schedule
5.9 – Intellectual Property, Schedule 5.10 – Licenses and Permits, Schedule 5.14
– Labor Disputes, and Schedule 8.1(t) – Inventory Locations (Leasehold and
Similar Agreements).

 

9. The provisions of Section 2 through 8 of this Third Amendment shall not
become effective until (i) the consummation of the ALSCO Acquisition, and
(ii) the Administrative Agent has received the following, each in form and
substance acceptable to the Administrative Agent:

 

  (a) this Third Amendment, duly executed by each Loan Party and the Required
Lenders;

 

  (b) the Notes (as defined in the Closing Agenda set forth on Exhibit A
attached hereto and made a part hereof (the “Agenda”)), duly executed by each
Borrower;

 

  (c) the Pledge Agreements (as defined in the Agenda), duly executed by each
applicable Loan Party;

 

  (d) the Collateral Assignment (as defined in the Agenda), duly executed by
Aleris and acknowledged by ALSCO Holdings and the Seller (as defined in the
Agenda);

 

  (e) the Certificate of Incorporation and Bylaws of each of ALSCO Holdings and
ALSCO as referenced in the Agenda, along with a secretary’s certificate
(including all attachments) for each of ALSCO Holdings and ALSCO in the form
described in the Agenda;

 

  (f) lien searches (including judgments, bankruptcy and taxes) with respect to
each of ALSCO Holdings and ALSCO (at the state level), as more fully described
in the Agenda;

 

  (g) an executed proforma compliance certificate of the Borrowers evidencing
compliance with Section 7.1 of the Credit Agreement after giving effect to the
ALSCO Acquisition; and

 

  (h) such other documents as may be reasonably requested by the Administrative
Agent.

 

10. The Loan Parties shall deliver all of the other items listed on the Agenda
(including lien searches of ALSCO Holdings and ALSCO at the county level) to the
Administrative Agent on or before October 31, 2005.

 

11. The Loan Parties hereby reconfirm and reaffirm all representations and
warranties, agreements and covenants made by and pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement or as set forth in
this Third Amendment or the exhibits attached hereto, and except any such
representations or warranties made as of a specific date or time, which shall
have been true and correct in all material respects as of such date or time.

 

12. The Loan Parties acknowledge and agree that each and every document,
instrument or agreement which at any time has secured payment of the Obligations
including, but not limited to, the Credit Agreement and the Pledge Agreements,
continue to secure prompt payment when due of the Obligations.

 

13. The Loan Parties hereby represent and warrant to the Lenders and the
Administrative Agent that (i) the Loan Parties have the legal power and
authority to execute and deliver this Third Amendment; (ii) the officers of the
Loan Parties executing this Third Amendment have been duly authorized to execute
and deliver the same and

 

5



--------------------------------------------------------------------------------

bind the Loan Parties with respect to the provisions hereof; (iii) the execution
and delivery hereof by the Loan Parties and the performance and observance by
the Loan Parties of the provisions hereof and of the Credit Agreement and all
documents executed or to be executed therewith, do not violate or conflict with
the organizational documents of the Loan Parties or any law applicable to the
Loan Parties or result in a breach of any provision of or constitute a default
under any other agreement, instrument or document binding upon or enforceable
against the Loan Parties and (iv) this Third Amendment, the Credit Agreement and
the documents executed or to be executed by the Loan Parties in connection
herewith or therewith constitute valid and binding obligations of the Loan
Parties in every respect, enforceable in accordance with their respective terms.

 

14. The Loan Parties represent and warrant that (i) no Event of Default exists
under the Credit Agreement, nor will any occur as a result of the execution and
delivery of this Third Amendment or the performance or observance of any
provision hereof; and (ii) they presently have no claims or actions of any kind
at law or in equity against the Lenders or the Administrative Agent arising out
of or in any way relating to the Credit Agreement or the Other Documents.

 

15. Each reference to the Credit Agreement that is made in the Credit Agreement
or any other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Credit Agreement as amended hereby.

 

16. The agreements contained in this Third Amendment are limited to the specific
agreements made herein. Except as amended hereby, all of the terms and
conditions of the Credit Agreement shall remain in full force and effect. This
Third Amendment amends the Credit Agreement and is not a novation thereof.

 

17. This Third Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument.

 

18. This Third Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the State of New York without regard to
the principles of conflicts of law thereof. The Loan Parties hereby consent to
the jurisdiction and venue of any federal or state court located in the County
of New York, State of New York with respect to any suit arising out of or
mentioning this Third Amendment.

 

[INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, have
caused this Third Amendment to be duly executed by their duly authorized
officers as of the day and year first above written.

 

BORROWERS:

ALERIS INTERNATIONAL, INC., on behalf of itself

and (i) as General Partner of:

IMCO Management Partnership L.P.

and (ii) as Manager of:

IMCO Recycling of Michigan L.L.C

IMCO INVESTMENT COMPANY

IMCO RECYCLING OF INDIANA INC.

IMCO ENERGY CORP., on behalf of itself and as

General Partner of:

IMCO Indiana Partnership L.P.

IMCO RECYCLING OF ILLINOIS INC.

ALCHEM ALUMINUM, INC.

INTERAMERICAN ZINC, INC.

IMCO RECYCLING OF CALIFORNIA, INC.

IMCO INTERNATIONAL, INC.

IMCO RECYCLING OF OHIO INC.

IMSAMET, INC.

IMCO RECYCLING OF IDAHO INC.

IMCO RECYCLING OF UTAH INC.

ROCK CREEK ALUMINUM, INC.

U.S. ZINC CORPORATION

GULF REDUCTION CORPORATION

MIDWEST ZINC CORPORATION

METALCHEM, INC.

U.S. ZINC EXPORT CORPORATION

ALCHEM ALUMINUM SHELBYVILLE INC.

INDIANA ALUMINUM INC.

IMCO RECYCLING SERVICES COMPANY

WESTERN ZINC CORPORATION

COMMONWEALTH INDUSTRIES, INC., on behalf of itself and as sole Member of:

CI Holdings, LLC

CA Lewisport, LLC

COMMONWEALTH ALUMINUM SALES

CORPORATION

SILVER FOX HOLDING COMPANY

CA LEWISPORT, LLC, as Managing Member of

Commonwealth Aluminum Lewisport, LLC

COMMONWEALTH ALUMINUM LEWISPORT, LLC,

as sole member of Commonwealth Aluminum Metals, LLC

COMMONWEALTH ALUMINUM CONCAST, INC.,

on behalf of itself and as sole Member of:

Commonwealth Aluminum, LLC

Commonwealth Aluminum Tube Enterprises, LLC

ALSCO HOLDINGS, INC.

ALSCO METALS CORPORATION

By:   /s/ Sean M. Stack Name:   Sean M. Stack Title:   Treasurer each of the
above-named entities and Senior Vice President of Aleris International, Inc.



--------------------------------------------------------------------------------

Administrative Agent and Lenders: PNC Bank, National Association, as Lender and
as Administrative Agent By:   /s/ Timothy S. Culver Name:   Timothy S. Culver
Title:   Vice President Citicorp USA, Inc. By:   /s/ David Jaffe Name:   David
Jaffe Title:   Director/Vice President Deutsche Bank Trust Company Americas By:
  /s/ Stephen R. Lapidus Name:   Stephen R. Lapidus Title:   Director National
City Business Credit, Inc. By:   /s/ Anthony Alexander Name:   Anthony Alexander
Title:   Vice President Key Bank National Association By:   /s/ Jason T.
Sylvester Name:   Jason T. Sylvester Title:   Vice President LaSalle Business
Credit, LLC By:   /s/ Mitchell J. Tarvid Name:   Mitchell J. Tarvid Title:  
First Vice President

Wachovia Bank, National Association

By:

 

/s/ Gene Wilson

Name:

 

Gene Wilson

Title:

 

Director

Allied Irish Banks plc

By:

 

/s/ Martin S. Chin

Name:

 

Martin S. Chin

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

By:

 

/s/ Jeffrey W. Swartz

Name:

 

Jeffrey W. Swartz

Title:

 

Vice President

The CIT Group/Business Credit, Inc.

By:

 

/s/ Carl Giordano

Name:

 

Carl Giordano

Title:

 

Assistant Vice President

Wells Fargo Foothill, LLC

By:

 

/s/ Patrick McCormack

Name:

 

Patrick McCormack

Title:

 

Assistant Vice President

General Electric Capital Corporation

By:

 

/s/ Timothy Canon

Name:

 

Timothy Canon

Title:

 

Its Duly authorized Signatory

HSBC Business Credit (USA) Inc. By:  

/s/ Adam Moskowitz

Name:   Adam Moskowitz Title:   First Vice President

Merrill Lynch Capital, a division of Merrill

Lynch Business Financial Services Inc.

By:  

/s/ Richard Holston

Name:   Richard Holston Title:   Vice President US Bank, National Association
By:  

/s/ Jeffrey A. Kessler

Name:   Jeffrey A. Kessler Title:   Vice President Fifth Third Bank By:  

/s/ Donald K. Mitchell

Name:   Donald K. Mitchell Title:   Vice President Webster Business Credit
Corporation By:  

/s/ Alan F. McKay

Name:   Alan F. McKay Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A

 

Closing Agenda

 

See Attached



--------------------------------------------------------------------------------

EXHIBIT B

 

Amended Schedules to the Credit Agreement

 

See Attached



--------------------------------------------------------------------------------

EXHIBIT 2.1(a)

 

Form of Revolving Credit Note

 

See Attached



--------------------------------------------------------------------------------

EXHIBIT 2.16(d)

 

Form of Swing Line Note

 

See Attached